Citation Nr: 0825815	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for a right leg 
disability as secondary to service-connected residuals of a 
fracture of the right second metatarsal.

3.  Entitlement to service connection for a back disability 
as secondary to service-connected residuals of a fracture of 
the right second metatarsal.

4.  Entitlement to service connection for diabetes mellitus 
as due to herbicide exposure.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for an upper 
respiratory disorder.

7.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In August 2007, the veteran submitted additional evidence to 
the Board without a waiver of RO jurisdiction.  The veteran 
subsequently submitted a waiver of RO jurisdiction over this 
additional evidence to the Board in July 2008.

With respect to the veteran's claim of service connection for 
diabetes mellitus as due to herbicide exposure, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Veterans Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), that all claims at VA subject to the original Haas 
stay will remain stayed until mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until mandate issues at the Federal Circuit.  
Given the foregoing, the veteran's claim of service 
connection for diabetes mellitus as due to herbicide exposure 
is stayed.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has normal hearing in his right ear.

3.  The veteran does not experience any disability due to 
coronary artery disease or an upper respiratory disorder 
which could be related to active service.

4.  The veteran's claimed right leg disability was not 
incurred in service or caused or aggravated by service-
connected residuals of a fracture of the right second 
metatarsal.

5.  The veteran's back disability was not incurred in service 
or caused or aggravated by service-connected residuals of a 
fracture of the right second metatarsal.

6.  The veteran's hypertension is not related to service.



CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  The veteran's right leg disability was not incurred in 
service; it was not caused or aggravated by his service-
connected residuals of a fracture of the right second 
metatarsal.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2007).

3.  The veteran's back disability was not incurred in 
service; it was not caused or aggravated by his service-
connected residuals of a fracture of the right second 
metatarsal.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2007).

4.  The veteran's claimed coronary artery disease was not 
incurred in service nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).  

5.  The veteran's claimed upper respiratory disorder was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

6.  The veteran's hypertension was not incurred in service 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his disabilities to active service and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the veteran and his service representative were not 
notified of the Dingess requirements, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  As will be explained 
below in greater detail, the evidence does not support 
granting service connection for any of the veteran's claimed 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2004 VCAA notice letter was provided prior 
to the June 2005 RO decision denying the benefits sought on 
appeal; thus, this notice was timely.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
contended causal relationships between his claimed hearing 
loss disability, back disability, right leg disability and 
active service.  Because there is no evidence that the 
veteran currently experiences any disability due to coronary 
artery disease or an upper respiratory condition which could 
be attributed to active service, examinations are not 
required to address the contended causal relationships 
between these claimed disabilities and active service.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred right ear hearing loss, 
coronary artery disease, an upper respiratory condition, and 
hypertension during active service.  He also contends that he 
incurred a right leg disability and a back disability as 
secondary to his service-connected residuals of a fracture of 
the right second metatarsal.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular-renal disease (such as sensorineural 
hearing loss, coronary artery disease and hypertension) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385.  This 
regulation provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels (db) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1966, the 
veteran denied any relevant medical history.  Clinical 
evaluation was normal.  The veteran's chest x-ray was 
negative.  His blood pressure was 138/84.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

The veteran was treated for an upper respiratory infection in 
November 1966.  Chest x-rays in July 1967 and in June 1968 
were negative.

In January 1968, the veteran injured his right foot when it 
got caught between a bulkhead and a pallet of bombs.  There 
was pain and moderate swelling over the dorsal surface of the 
right foot.  The veteran reported that the right foot pain 
was intense and it was extremely difficult for him to walk.  
X-ray of the right foot revealed a chip fracture of the head 
of the second metatarsal.  The veteran's right foot was 
placed in a cast for 4 weeks.  When examined in February 
1968, x-rays showed good healing and the veteran's right foot 
was taken out of the cast.

On orthopedic consultation in November 1969, the veteran 
complained of a 2-year history of back pain since two back 
injuries a year earlier.  The veteran had injured his back in 
a motorcycle accident and aboard his ship.  Physical 
examination showed no spasm of the paravertebral muscles and 
no pain on straight leg raising.  The impression was backache 
probably related to tension.

At his separation physical examination in March 1970, 
clinical evaluation was normal except for several skin marks 
and tattoos.  The veteran's blood pressure was 146/90.  His 
bilateral hearing was 15/15 or within normal limits.  No 
defects or diagnoses were noted.

The post-service medical evidence shows that, on VA 
outpatient treatment in March 2002, the veteran's history 
included hypertension diagnosed in February 2001, asthma 
diagnosed in 1995, a myocardial infarction in 1996, a 6-
vessel coronary artery bypass graft in 1997, and two 
herniated lumbar discs after a fall in 1985.  Objective 
examination showed rare rhonchi in the lungs, and occasional 
missed heartbeat with normal S1 and S2 and no bruits, and 
tenderness in the lumbar spine.  The assessment included 
primary hypertension, coronary artery disease, asthma, 
degenerative joint disease, and degenerative disc disease.

On VA audiology examination in April 2005, the veteran's 
complaints included progressive bilateral hearing loss.  The 
VA examiner reviewed the veteran's claims file, including his 
service medical records.  He did not use hearing protection 
during active service and was exposed to noise from firearms, 
machine guns, naval guns, and ship engines.  He also reported 
post-service occupational and recreational noise exposure and 
worked at a machine shop where hearing protection was not 
used.  The veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
25
LEFT
20
25
35
40
50

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 96 percent in the left 
ear.  The VA examiner concluded that there was no hearing 
loss in the right ear.  The diagnoses included normal hearing 
and acoustic immitance in the right ear.

On VA examination in April 2005, the veteran complained of 
lumbar spine pain which radiating in to his hips and tingling 
in the right leg below the right knee.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records, and electronic medical records.  The veteran 
reported falling in 1985 and suffering two herniated lumbar 
discs at that time.  The VA examiner noted that the veteran 
was treated during active service for a right foot fracture 
which was treated and resolved.  The veteran denied any 
inflammatory arthritis.  Physical examination showed a mild 
muscle spasm in the lumbar area, on the right more than the 
left side, an ability to walk on toes and heels, a mild 
antalgic gait, mild discomfort on rising on the toes.  The 
veteran had no decreased joint function of the right leg and 
the muscles also were very well preserved.  The veteran's 
right foot had a well-preserved range of motion with minimal 
tenderness in the area of the fracture and there was no 
evidence of any pathological problems.  The VA examiner 
concluded that the veteran's present right leg complaint most 
likely was secondary to the back condition and was not caused 
by or a result of the prior right foot fracture.  The VA 
examiner also concluded that the veteran's degenerative joint 
disease of the lumbar spine or herniated lumbar disc was not 
caused by or a result of the right foot fracture or any 
residuals associated with that fracture.  Finally, the VA 
examiner determine that there was less than a 50 percent 
probability that the veteran's right foot condition 
aggravated his back condition.  The impressions included 
right foot status-post second metatarsal fracture with 
minimal residual deficits and a history of degenerative joint 
disease of the spine with a herniated disc.

On VA outpatient treatment in May 2006, the veteran's 
complaints included occasional cough with white sputum, 
occasional wheezing, heart palpitations, muscle aches in the 
back, and pain in his spine.  He denied any shortness of 
breath, chest congestion, paroxysmal nocturnal dyspnea, or 
orthopnea.  Physical examination showed a regular heart rate 
and rhythm with no murmur, and clear lungs to auscultation 
with no wheezing.  A chest x-ray showed a heart that was at 
the upper limits of normal heart size.  The assessment 
included a history of asthma, hypertension under control, low 
back pain, and stable coronary artery disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
hearing loss in the right ear, coronary artery disease, an 
upper respiratory disorder, and for hypertension.  With the 
exception of on outpatient visit for an upper respiratory 
infection in November 1996 which was resolved with in-service 
treatment, the veteran otherwise was not treated for any of 
these claimed disabilities during active service.  It appears 
that the veteran's blood pressure was elevated at his 
enlistment and separation physical examinations, although no 
diagnosis of hypertension was rendered at either examination 
or at any other time during active service.  It appears that 
the veteran's hearing was normal at his separation physical 
examination in March 1970.  There also is no evidence of 
coronary artery disease or hypertension within the first 
post-service year.  See 38 C.F.R. § 3.307, 3.309.  The post-
service medical evidence shows that the veteran himself 
reported being diagnosed with hypertension in February 2001, 
or almost 31 years after his service separation in March 
1970.  The veteran first was treated for right ear hearing 
loss in April 2005, or more than 35 years after his service 
separation.  There also were no complaints of or treatment 
for coronary artery disease or an upper respiratory condition 
in the post-service medical evidence.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Although the VA examiner diagnosed hypertension following VA 
outpatient treatment in March 2002, this examiner did not 
relate the veteran's hypertension to active service.  
Further, despite the veteran's complaints of right ear 
hearing loss, he had normal hearing and acoustic immitance in 
his right ear on VA audiology examination in April 2005.  

Additional evidence in support of the veteran's service 
connection claims for hearing loss in the right ear, coronary 
artery disease, and upper respiratory condition, and for 
hypertension is his own lay assertions.  As a lay person, 
however, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Absent evidence of current disability due to the claimed 
hearing loss in the right ear, coronary artery disease, or 
upper respiratory condition, and without a medical nexus 
between the veteran's current hypertension and active 
service, the Board finds that service connection for hearing 
loss in the right ear, coronary artery disease, an upper 
respiratory condition, and for hypertension is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for a 
right leg disability and for a back disability, each as 
secondary to service-connected residuals of a fracture of the 
right second metatarsal.  The veteran's service medical 
records show that he complained of back pain in November 
1969, which the in-service examiner related to tension.  This 
complaint appears to have been resolved with in-service 
treatment as the veteran's back was normal at his separation 
physical examination in March 1970.  These records also show 
no complaints of or treatment for a right leg disability, 
including as secondary to service-connected residuals of a 
fracture of the right second metatarsal, at any time during 
active service.  Following service separation, it appears 
that the veteran first was treated for a right leg disability 
and for a back disability, each as secondary to service-
connected residuals of a fracture of the right second 
metatarsal, in April 2005, more than 35 years after service 
separation.  See Maxson, 230 F.3d at 1333.  In April 2005, 
the VA examiner concluded that the veteran had no decreased 
joint function of the right leg, the right leg muscles were 
very well preserved, and there was no evidence of any 
pathological problems.  More importantly, the VA examiner 
concluded that neither the veteran's right leg disability nor 
his back disability were related to active service or had 
been caused or aggravated by his service-connected residuals 
of a fracture of the right second metatarsal.

Additional evidence in support of the veteran's secondary 
service connection claims for a right leg disability and for 
a back disability is his own lay assertions.  As noted above, 
however, the veteran's lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127, and 
Routen, 10 Vet. App. at 186.  Absent medical evidence 
establishing a nexus between the service-connected residuals 
of a fracture of the right second metatarsal and either a 
right leg disability or a back disability, the veteran has 
not presented valid secondary service connection claims.  
See Wallin, 11 Vet. pp. at 512.  As the veteran has not 
presented valid secondary service connection claims, 
consideration of the former or revised 38 C.F.R. § 3.310 is 
not required.  Also, there is no evidence that the veteran's 
residuals of a fracture of the right second metatarsal in any 
way worsened the veteran's right leg or back disabilities.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to service connection for a right leg disability 
as secondary to service-connected residuals of a fracture of 
the right second metatarsal is denied.

Entitlement to service connection for a back disability as 
secondary to service-connected residuals of a fracture of the 
right second metatarsal is denied.

Entitlement to service connection for coronary artery disease 
is denied.
	
Entitlement to service connection for an upper respiratory 
condition is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


